                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            DONALD D. JEFFERY,
                                  11                                                        Case No. 19-cv-03756 NC (PR)
                                                         Plaintiff,
                                  12                                                        ORDER OF SERVICE
Northern District of California




                                                   v.
 United States District Court




                                  13
                                            J. BENEFIELD, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16            Plaintiff, a prisoner proceeding pro se, filed a civil rights complaint, pursuant to 42
                                  17   U.S.C. § 1983. The Court granted Plaintiff’s motion to proceed in forma pauperis, see
                                  18   Dkt. No. 5, and dismissed his complaint with leave to amend, see Dkt. No. 6. Plaintiff
                                  19   timely filed an amended complaint, see Dkt. No. 7, which the Court now reviews. For the
                                  20   reasons that follow, the Court orders service of the amended complaint upon Defendants.
                                  21                                          BACKGROUND
                                  22   I.       Legal Standard
                                  23            A federal court must engage in a preliminary screening of any case in which a
                                  24   prisoner seeks redress from a governmental entity or officer or employee of a
                                  25   governmental entity. 28 U.S.C. § 1915A(a). In its review the court must identify any
                                  26   Case No. 19-cv-03756 NC (PR)
                                       ORDER OF SERVICE
                                  27                                                    1
                                  28
                                   1   cognizable claims, and dismiss any claims which are frivolous, malicious, fail to state a
                                   2   claim upon which relief may be granted, or seek monetary relief from a defendant who is
                                   3   immune from such relief. 28 U.S.C. § 1915A(b)(1),(2). Pro se pleadings must be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements:
                                   6   (1) that a right secured by the Constitution or laws of the United States was violated and
                                   7   (2) that the violation was committed by a person acting under the color of state law. See
                                   8   West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   II.    Plaintiff’s Claims
                                  10          Liberally construing Plaintiff’s complaint, Plaintiff has stated cognizable claims that
                                  11   (1) he was retaliated against by Defendant Benefield in violation of the First Amendment,
                                  12   with the assistance of Defendants Quintero and Garcia, and that (2) Defendant Benefield
Northern District of California
 United States District Court




                                  13   publicized Plaintiff’s sex offense in violation of the Eighth Amendment.
                                  14                                         CONCLUSION
                                  15          1.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                  16   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  17   of the amended complaint and all attachments thereto, a magistrate judge jurisdiction
                                  18   consent form, and a copy of this order to Defendants J. Benefield, R. Quintero, and P.
                                  19   Garcia, correctional officers at Salinas Valley State Prison. The Clerk of the Court shall
                                  20   also mail a courtesy copy of the amended complaint and a copy of this order to the
                                  21   California Attorney General’s Office. Additionally, the Clerk shall mail a copy of this
                                  22   order to Plaintiff.
                                  23          2.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure
                                  24   requires them to cooperate in saving unnecessary costs of service of the summons and
                                  25   amended complaint. Pursuant to Rule 4, if Defendants, after being notified of this action
                                  26   Case No. 19-cv-03756 NC (PR)
                                       ORDER OF SERVICE
                                  27                                                 2
                                  28
                                   1   and asked by the Court, on behalf of Plaintiff, to waive service of the summons, fail to do
                                   2   so, they will be required to bear the cost of such service unless good cause be shown for
                                   3   their failure to sign and return the waiver form. If service is waived, Defendants will be
                                   4   required to serve and file an answer within sixty (60) days from the date on which the
                                   5   request for waiver was sent to them. Defendants are asked to read the statement set forth
                                   6   at the bottom of the waiver form that more completely describes the duties of the parties
                                   7   with regard to waiver of service of the summons. If service is waived after the date
                                   8   provided in the Notice but before Defendants have been personally served, the Answer
                                   9   shall be due sixty (60) days from the date on which the request for waiver was sent or
                                  10   twenty (20) days from the date the waiver form is filed, whichever is later.
                                  11          3.      No later than sixty (60) days from the date the waivers are sent from the
                                  12   Court, Defendants shall file a dispositive motion, such as a motion to dismiss or a motion
Northern District of California
 United States District Court




                                  13   for summary judgment, with respect to the cognizable claims in the amended complaint,
                                  14   raising any merits challenges or affirmative defenses they may have to those claims. At
                                  15   that time, Defendants shall also submit the magistrate judge jurisdiction consent form.
                                  16   Any motion for summary judgment shall be supported by adequate factual documentation
                                  17   and shall conform in all respects to Rule 56 of the Federal Rules of Civil Procedure. A
                                  18   motion for summary judgment also must be accompanied by a Rand notice so that Plaintiff
                                  19   will have fair, timely and adequate notice of what is required of him in order to oppose the
                                  20   motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in
                                  21   Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be served concurrently with motion
                                  22   for summary judgment). Defendants are advised that summary judgment cannot be
                                  23   granted, nor qualified immunity found, if material facts are in dispute. If Defendants are of
                                  24   the opinion that this case cannot be resolved by summary judgment, they shall so inform
                                  25   the Court prior to the date the summary judgment motion is due.
                                  26   Case No. 19-cv-03756 NC (PR)
                                       ORDER OF SERVICE
                                  27                                                 3
                                  28
                                   1          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                   2   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   3   motion is filed. Plaintiff is advised to read Rule 56 of the Federal Rules of Civil Procedure
                                   4   and Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary
                                   5   judgment must come forward with evidence showing triable issues of material fact on
                                   6   every essential element of his claim).
                                   7          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                   8   Plaintiff’s opposition is filed.
                                   9          6.      All communications by Plaintiff with the Court must be served on
                                  10   Defendants or Defendants’ counsel once counsel has been designated, by mailing a true
                                  11   copy of the document to Defendant or Defendants’ counsel.
                                  12          7.      Discovery may be taken in accordance with the Federal Rules of Civil
Northern District of California
 United States District Court




                                  13   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) is
                                  14   required before the parties may conduct discovery.
                                  15          8.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  16   Court informed of any change of address by filing a separate paper with the Clerk headed
                                  17   “Notice of Change of Address.” He also must comply with the Court’s orders in a timely
                                  18   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  19   pursuant to Federal Rule of Civil Procedure 41(b).
                                  20
                                              IT IS SO ORDERED.
                                  21

                                  22   DATED: August 29, 2019
                                                                                           NATHANAEL M. COUSINS
                                  23                                                       United States Magistrate Judge
                                  24

                                  25

                                  26   Case No. 19-cv-03756 NC (PR)
                                       ORDER OF SERVICE
                                  27                                                   4
                                  28
